Citation Nr: 1212383	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  12-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945 and from August 1950 to July 1951.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A still additional claim of entitlement to service connection for an acquired psychiatric disorder, including as secondary to already service-connected bilateral hearing loss, has been raised by the record in a January 2011 statement of the Veteran's wife, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not have immediate jurisdiction over this additional claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

But as for the claim that is currently before the Board - for service connection for residuals of malaria - the Board has advanced this claim on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

Because, however, this claim requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's service treatment records (STRs) indicate he had malaria at age 18, while in service, and that he had an additional attack of malaria in 1947, between his two periods of service.

There are no post-service VA treatment records in the file, other than the report of a VA compensation examination concerning claims not at issue in this appeal.  Review of the VA electronic records system ("Virtual VA") also is unremarkable for any post-service VA treatment records.  However, in the November 2011 Statement of the Case (SOC) the RO listed as evidence considered the Veteran's VA treatment records from the West Palm Beach VA Health Care System dated from November 2009 to June 2011.  Since, however, the Board does not see these records in the file, but they apparently exist, they must be obtained and associated with the file so the Board also may consider them in deciding this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice and possession of these records since generated within VA's healthcare system).

There also appear to be outstanding Social Security Administration (SSA) records, so they, too, must be obtained and considered.  In a December 2010 internal inquiry, VA learned the Veteran was receiving disability benefits from this other Federal agency.  However, there is no indication the RO sought the actual treatment records upon which SSA had based its favorable decision.  VA has an obligation to attempt to obtain these SSA records since they, too, are potentially relevant to his VA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) and (3) (2011).

Also, in response to the Veteran's September 2009 claims, the RO scheduled VA compensation examinations - including concerning his purported entitlement to service connection for residuals of malaria.  But although scheduled for November 2009, his examinations were cancelled because he failed to report for his medical evaluations.  He later explained, however, that he had not received notice of those examinations, hence, was unaware of them, so the RO rescheduled those concerning his other claims.  But the RO did not similarly afford him another opportunity to appear at a VA compensation examination regarding his claim for residuals of malaria.  Because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  The fact remains, however, that his other examinations were rescheduled, in spite of this, so the one for his malaria claim should be as well, especially since a medical opinion is needed to assist in adjudicating this claim.  Although as mentioned there is no disputing he has had malaria in years past, at least twice, it is unclear whether he has any present residuals of it - indeed, even at any point since the filing of this claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

When filing his December 2011 Substantive Appeal (on VA Form 9), he asserted that he had been informed by a physician who is now deceased to not try and donate blood because of the past bouts of malaria.  VA's duty to assist a Veteran in developing the facts and evidence concerning a claim includes providing a medical examination for a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file for consideration the Veteran's treatment records maintained by the West Palm Beach VA Health Care System, dated from November 2009 to the present.  [Note:  the November 2011 SOC list these records as among the evidence considered in deciding this claim, yet, the Board is unable to locate them in the file, so they must be obtained and associated with the file for consideration in this appeal.]

And because these records are in the possession of a Federal department or agency, namely VA, make as many requests as are necessary to obtain them.  Only end efforts to obtain these records if it is concluded they no longer exist or that further efforts to obtain them would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  In this eventuality, the Veteran also must be appropriately notified.  38 C.F.R. § 3.159(e)(1).


2.  Also obtain all medical records that formed the basis of the SSA's favorable disability determination.  If no such records are available or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this, too, should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

3.  Schedule a VA compensation examination for a medical opinion first determining whether the Veteran has any current residuals of malaria - or, at the very least, to ascertain whether he has at any point since filing this claim.  To this end, the examiner must specify all present-day residuals of this condition.

If it is confirmed the Veteran has residuals of malaria or, at the very least, that he has at some point since filing this claim, then additional medical comment is needed concerning the likelihood (very likely, as likely as not, or unlikely) these residuals are the result of the malaria he had at age 18 during his first period of service from February 1943 to November 1945, or whether these present-day residuals alternatively are the result of the repeat bout of malaria he subsequently had in between his two periods of service.  So comment would be additionally needed concerning whether his additional (second) period of service from August 1950 to July 1951 aggravated any pre-existing malaria beyond its natural progression.


To facilitate providing this necessary medical opinion, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner must discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim inasmuch as the Board would then have to decide this claim based on the existing evidence of record.  38 C.F.R. § 3.655

4.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


